Order entered March 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01495-CV

          CAPELLA PARK HOMEOWNERS’ ASSOCIATION, INC., Appellant

                                                V.

    WILLIE E. WALLS, III, MELODY HANSON, AND MY ROYAL PALACE, LLC,
                                 Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14480

                                            ORDER
       Before the Court is court reporter Sheretta L. Martin’s March 2, 2019 letter explaining to

the Court she has not filed the record because appellant has not paid for the record and has

informed her the case “settled at mediation.” Appellants, however, have not filed a motion to

dismiss the appeal or otherwise communicated to the Court that the case has settled.

Accordingly, we ORDER appellant to file, no later than March 18, 2019, either a motion to

dismiss or written verification it is pursuing the appeal and has paid or made arrangements to pay

for preparation of the reporter’s record. If appellant fails to comply, the appeal will proceed and

may be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE